Citation Nr: 1037918	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a left ankle fracture.  

3.  Entitlement to service connection for hypertension.    

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depressive disorder.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for a low back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974, 
November 1977 to November 1980 and January 1983 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran's psychiatric claims on appeal were previously 
characterized as claims of service connection for PTSD and a 
mental condition.  However, while on appeal, the United States 
Court of Appeals for Veterans Claims (Court) addressed a case 
involving the scope of filed claims.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Court held that a claim is not limited 
to the diagnosis identified by the Veteran.  More precisely, a 
claim is for a disability that may reasonably be encompassed by 
several factors including: (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that VA obtains in support of 
the claim.  A review of the claims file shows that the Veteran 
has been diagnosed with depressive disorder.  The Board therefore 
finds that the Veteran's psychiatric claims are properly 
characterized broadly as a single claim of service connection for 
an acquired psychiatric disorder, to include PTSD and depressive 
disorder.     

In its September 2005 rating decision, the RO decided that new 
and material evidence had not been submitted and did not reopen 
the claim of entitlement to service connection for residuals of a 
left ankle fracture.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a 
legal duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has been 
presented to reopen this claim.     

The issues of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss and entitlement to 
service connection for residuals of a left ankle fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 1974 rating decision, the RO denied service 
connection for a left ankle disorder.  The Veteran did not appeal 
that decision.  

2.  Evidence submitted after November 1974 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of a left ankle 
fracture.  

3.  The evidence does not show that the Veteran is currently 
diagnosed with hypertension.  

4.  The evidence does not show that the Veteran is currently 
diagnosed with PTSD.  

5.  An acquired psychiatric disorder is not shown to have 
developed as a result of an established event, injury or disease 
during a period of active military service.  

6.  The competent medical evidence of record does not show that 
the Veteran's diabetes mellitus type II is related to service.  

7.  Resolving all reasonable doubt in favor of the Veteran, his 
lumbar spine strain was incurred during active duty service.    


CONCLUSIONS OF LAW

1.  The RO's November 1974 rating decision which denied service 
connection for a left ankle disorder is final.  38 U.S.C. § 
4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).   

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for residuals of a left ankle fracture.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Hypertension was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  An acquired psychiatric disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  Diabetes mellitus type II was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

6.  The Veteran's lumbar spine strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

With regard to the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

As to the claims for service connection of hypertension, an 
acquired psychiatric disorder and diabetes mellitus, the Board 
finds that the requirements of the VCAA have been met and that VA 
has no further duty prior to Board adjudication.  The RO 
originally provided VCAA notice to the Veteran in correspondence 
dated in March 2005.  In that letter, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim was 
to be provided by the Veteran and which portion VA would attempt 
to obtain on behalf of the Veteran.  The RO sent similar notice 
letters in June 2005 and May 2006.  

In the correspondence dated in May 2006, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claims, it 
readjudicated the claims and issued a statement of the case in 
September 2006 and a supplemental statement of the case in 
January 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

Here, since the Board is reopening the Veteran's claim of 
entitlement to service connection for residuals of a left ankle 
fracture, there is no need to discuss whether there has been 
compliance with Kent because even if, for the sake of argument, 
there has not been, this is inconsequential and, therefore, at 
most harmless error.  38 C.F.R. § 20.1102.   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records and VA medical center (VAMC) 
treatment records.  The Veteran received a VA psychiatric 
examination in September 2007 and an examination for hypertension 
and diabetes mellitus in September 2007.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained for the hypertension, 
acquired psychiatric disorder and diabetes mellitus claims are 
more than adequate, as they are predicated on a full reading of 
the medical records in the Veteran's claims file and an 
examination of the Veteran.  The VA examiners considered all of 
the pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to these issues has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.    




II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Left Ankle

The Veteran's initial claim for service connection for a left 
ankle disorder was denied in a November 1974 rating decision.  
The RO denied service connection because, although there was 
evidence of a left ankle sprain in service, there was no evidence 
of aggravation of a preexisting left ankle disorder upon 
separation.  The Veteran did not appeal this decision, and it 
became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974).   

In December 2004, the Veteran filed a claim to reopen.  In a 
September 2005 rating decision, the RO did not reopen the claim 
because new and material evidence had not been submitted.  The 
Veteran's appeal of that decision is properly before the Board.  

The evidence of record at the time of the November 1974 rating 
decision included service treatment records.  Service treatment 
records showed that the Veteran reported a previous left ankle 
fracture during his enlistment examination in April 1974.  There 
is evidence he sought treatment for an ankle sprain in June 1974.  
During an August 1977 enlistment examination, the Veteran 
reported a previous left ankle fracture, but the military 
examiner determined he was fit for duty.    

Evidence submitted after the November 1974 rating decision 
included VAMC treatment records, the report of a VA examination 
conducted in September 2007 and the Veteran's statements, 
including those made during a hearing at the RO in October 2006.  
During the hearing, the Veteran discussed the circumstances of 
his left ankle injury during service and the residual symptoms he 
has experienced since that time.  

Since the additions to the record contain lay evidence regarding 
the relationship of the Veteran's left ankle disorder to service, 
the Board finds it to be new and material.  38 C.F.R. § 3.156(a).  
In short, this evidence addresses the central unestablished fact 
necessary to substantiate the Veteran's claim: whether the 
Veteran's current disorder was incurred in or as a result of 
service.  Accordingly, the Veteran's request to reopen the claim 
for service connection residuals of a left ankle fracture is 
granted.  

III. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-serice stressor.  38 C.F.R. § 3.304(f) (2009).   

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
diseases, such as diabetes mellitus, hypertension or arthritis, 
become manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Hypertension

The Veteran claims that he has hypertension which began in 
service.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2009).  This must be confirmed by readings taken two or more 
times on at least three different days.  Id.   

During a December 2006 hearing before a Decision Review Officer, 
the Veteran stated that he was diagnosed with hypertension in 
service but that he has no current diagnosis of or treatment for 
hypertension.  Service treatment records show elevated diastolic 
blood pressure in June 1983, September 1984 and July 1986.  
However, the post-service evidence, which includes the results of 
a September 2007 VA examination, does not reveal any diagnoses of 
hypertension or findings of hypertensive-level blood pressure 
readings.  

A current diagnosis is required for service connection to be 
warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In this 
case, the competent evidence does not show that the Veteran has a 
diagnosis of hypertension.  Thus, the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
rule does not apply, and the Veteran's claim for service 
connection for hypertension must be denied.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  




Acquired Psychiatric Disorder

The Veteran asserts that his stressful job on active duty caused 
his current psychiatric problems.  While on active duty, he was 
in an administrative position which involved maintaining service 
personnel records.  He stated that he had to work long hours with 
little chance of promotion due to excess staff.  During the 
Decision Review Officer hearing in December 2006, the Veteran 
testified that the stress of that particular job was more than he 
could handle, and it affected him psychologically.  He testified 
that he began to have conflicts with fellow shipmates and 
superiors.  He stated that he was placed in a psychiatric 
facility for evaluation for 30 days and was diagnosed with a 
personality disorder.  However, he believes that PTSD is the 
correct diagnosis.  

In a PTSD questionnaire completed by the Veteran, he described 
other stressful incidents that he believes contributed to his 
current psychiatric diagnoses.  He stated that his commanding 
officer did not recommend reenlistment after ten years of 
obligated service.  He stated that he lost his career and 
marriage because of this.  He also cited a divorce after 10 years 
of marriage as a stressful incident.  

Service treatment records show a hospital admission from June 22, 
1986 to July 3, 1986 for work-related stress.  He was diagnosed 
with situational reaction with anxiety and passive aggressive 
personality disorder and was discharged to a Naval hospital for 
further psychiatric evaluation.  His next admission was from 
August 26, 1986 to September 10, 1986.  His discharge diagnoses 
were adjustment disorder with mixed emotional features; mixed 
personality disorder with passive-aggressive, dependent and 
antisocial features; and psychosocial stressors, including a 
marital break-up and persistent conflicts in his work situation.  

A review of the medical evidence reveals that the Veteran is not 
currently diagnosed with PTSD.  The Veteran underwent a VA 
examination in September 2007.  After fully examining the 
Veteran, the examiner found that the Veteran did not describe any 
life-threatening events that may have precipitated his claim for 
PTSD.  The examiner determined that the Veteran's nightmares were 
related to the his first marriage and his job as a personnel 
clerk at the reserve center in Lafayette, Louisiana.  The 
examiner diagnosed depressive disorder not otherwise specified 
and personality disorder not otherwise specified with 
narcissistic and antisocial features.  The examiner stated that 
personality disorders by nature are characterological issues that 
are longstanding in nature and not related to military service.  
She also determined that there is no evidence the Veteran's 
current depressive disorder is related to the adjustment disorder 
that was diagnosed in the military.  Instead, she stated that 
many of the issues the Veteran is experiencing appear to be 
related to his current financial issues and personality features.

The Board has considered the Veteran's repeated assertions that 
he currently suffers from PTSD.  However, as the Veteran is a 
layperson, he is not shown to have the requisite medical 
expertise to render a competent diagnosis of PTSD.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, his assertions are afforded no 
probative value.  

Accordingly, the medical evidence of record does not show a 
diagnosis of PTSD, and the only nexus opinion of record found 
that the Veteran's diagnosed depressive disorder was not causally 
linked to his active military service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim, and service connection for an acquired 
psychiatric disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes Mellitus

The medical evidence of record shows the Veteran has a current 
diagnosis of diabetes mellitus.  The Veteran claims he was 
diagnosed with diabetes mellitus in 2003; the Board notes that 
the first objective evidence of a diagnosis is contained in a 
February 2004 VAMC record.  

The Veteran believes that his current diagnosis is related to his 
in-service complaints of diarrhea, craving sweets, frequent 
urination, abdominal cramps, fatigue and weight gain in February 
1983.  A service treatment note dated in February 1983 confirms 
that the Veteran sought treatment for these symptoms and relayed 
that his grandfather had diabetes.  However, remaining service 
treatment records are silent as to complaints of, diagnoses of or 
treatment for diabetes mellitus.  

Further, there is no medical evidence of record linking the 
Veteran's diabetes mellitus to service.  The Veteran received a 
VA examination in September 2007.  After a review of the claims 
file and an examination of the Veteran, the VA examiner opined 
that it is less likely as not that the Veteran's diabetes 
diagnosed in 2003 is related to his complaints with normal 
findings in February 1983.

As noted previously, service connection requires medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  In this case, the VA examination does 
not contain a positive nexus opinion.  This is the only medical 
nexus evidence of record.  The examiner fully reviewed the claims 
file, considered the Veteran's prior medical history, including 
notations of diabetes-related complaints in service, described 
the disability and provided a reason for his conclusion.  As the 
medical opinion was based upon sufficient facts and data, the 
Board finds it probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-303 (2008).  

The Board has considered the Veteran's contention that a 
relationship exists between his diabetes mellitus and service.  
However, without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There 
are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the etiology of diabetes mellitus.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that 
diabetes mellitus was incurred in service.

The preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the Veteran's 
claim for service connection for  diabetes mellitus must be 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Low Back Disorder

The Veteran claims that his current low back disorder began in 
military service.  During a hearing before a Decision Review 
Officer in December 2006, the Veteran stated that he received low 
back treatment several times while on active duty.  He asserted 
that his administrative job in service required lifting stacks of 
records, which caused back strain.  

Service treatment records confirm that the Veteran sought 
treatment for his back on several occasions in service.  A 
November 1979 treatment note shows that the Veteran described 
lifting mail the previous day and developing back pain soon 
after.  Spasm was noted, and the military examiner diagnosed back 
strain and prescribed bed rest for 24 hours.  In December 1979, 
the Veteran sought treatment for chronic low back pain.  In June 
1980, he complained of recurring back pain relieved.  Muscle 
spasm was noted.  Service treatment records also show that the 
Veteran sought treatment for back pain after a motor vehicle 
accident in December 1982, which was not during a period of 
active duty.    

The record contains medical evidence of a current back 
disability.  During a September 2007 VA examination, the Veteran 
was diagnosed with lumbar spine strain.  

During the examination, the Veteran complained of constant back 
pain since service.  The examiner noted tenderness in the upper 
lumbar area.  No muscle spasm was palpable.  Forward flexion of 
the lumbar spine was zero to 90 degrees, with pain on motion.  
The examiner noted that an x-ray was reported as normal.  He 
opined that it is at least as likely as not that the Veteran's 
current back disorder is related to problems during active duty.  
He based this opinion on evidence in service treatment records of 
back spasm and strain.  The examiner noted that the Veteran had 
complaints of back pain and was diagnosed with muscle spasm and 
strain even before the motor vehicle accident in 1982.  
Therefore, he did not provide an opinion regarding aggravation of 
the Veteran's back disorder by the accident.  The Board finds 
this opinion probative because it was based on a review of the 
medical evidence of record.  

The Board has thoroughly reviewed the evidence, including the VA 
examination report nexus opinion discussed above.  The objective 
medical evidence is at least in equipoise.  Therefore, affording 
the Veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).    


ORDER

1.  New and material evidence having been submitted, the issue of 
entitlement to service connection for residuals of a left ankle 
fracture is reopened.  

2.  Entitlement to service connection for hypertension is denied.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depressive disorder, is denied.  

4.  Entitlement to service connection for diabetes mellitus type 
II is denied.  

5.  Entitlement to service connection for lumbar spine strain is 
granted.  






REMAND

The Board finds that the case must be remanded for additional 
development prior to further adjudication of the hearing loss and 
left ankle disorder claims.  

In an August 2010 statement, the Veteran's representative 
asserted that a new VA audiologic examination is warranted 
because the last examination was conducted in May 2007 and that 
it is stale.  The Board agrees.  The duty to assist includes 
providing the Veteran a thorough and contemporaneous examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Because of the 
length of time since the last examination, the Board finds that a 
remand is necessary to obtain a contemporaneous VA examination.  
The examiner should determine the current severity of the 
Veteran's service-connected bilateral hearing loss.  

With regard to the Veteran's left ankle claim, his April 1974 
entrance examination shows that he reported a left ankle fracture 
in 1970.  This was not considered disqualifying by the entrance 
examiner.  A service treatment note dated in June 1974 shows that 
the Veteran received treatment for an ankle sprain.  The Board 
notes that the Veteran has stated that he received a medical 
separation for this ankle injury, but the record shows that he 
was medically separated from this period of active duty in June 
1974 for bilateral sensorineural hearing loss.  

The law provides that every Veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b) (2009).  

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear and 
unmistakable evidence that it was not aggravated by such service.  
VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the 
presumption of sound condition VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  

In this case, the Veteran's complaints of a pre-service left 
ankle fracture raise significant medical questions regarding 
whether any pre-existing disorders became appreciably worse 
during service beyond their natural progression.  Although a VA 
examination report is of record, it fails to provide an opinion 
as to whether the Veteran's pre-existing left ankle injury was 
aggravated during service.  As such, a VA examination is needed.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the current severity of his service connected 
bilateral hearing loss.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. 

Please send the claims file to the examiner 
for review in conjunction with the 
examination.  

2.  The Veteran should also undergo an 
appropriate VA examination to determine the 
nature, extent and etiology of any current 
left ankle injury residuals.  A detailed 
history of any symptomatology before, during 
and after service should be obtained from the 
Veteran.  The claims folder must be made 
available to the examiner for review of the 
case, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
conducted and findings reported in detail.  

The examiner should discuss the nature and 
extent of any present left ankle injury 
residuals and provide an opinion addressing 
whether any disability existed prior to 
service (considering the references to a 
fracture before enlistment), and if so, 
whether such left ankle disability was 
aggravated during military service beyond its 
natural progression.  

If there is no evidence of a pre-service 
disability, provide an opinion as to whether 
any left ankle disorder found on examination 
is more likely than not (i.e., probably 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), causally or etiologically 
related to the Veteran's military activity.  

3.  Thereafter, the Veteran's claims of 
entitlement to an initial compensable rating 
for bilateral hearing loss and entitlement to 
service connection for residuals of a left 
ankle fracture should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


